The Mexico Fund, Inc. Monthly Summary Report July 2010 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund www.themexicofund.com The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. July 31, 2010 I. The Mexico Fund Data End of Month One Month Earlier One Year Earlier Total Net Assets1 (million US$) NAV per share Closing price NYSE2 % Premium (Discount) (11.48%) (12.46%) (10.41%) Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price 8.02% -1.63% 15.15% 36.29% NAV per share 6.44% -2.15% 15.60% 36.45% Bolsa Index 6.12% -3.77% 10.09% 24.63% MSCI Mexico Index 6.04% -3.84% 10.79% 23.32% 2 Years 3 Years 5 Years 10 Years Market price 0.65% -10.61% 74.84% 346.93% NAV per share -5.72% -18.61% 72.96% 256.57% Bolsa Index -6.77% -8.94% 88.05% 267.16% MSCI Mexico Index -6.75% -15.03% 64.53% 210.60% III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 Daily avg. of million shares traded Valuation Ratios6: P/E P/BV EV/EBITDA Market capitalization (billion US$) 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund's Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: New York Stock Exchange 3 During July 2010, the Fund repurchased and cancelled 18,646 Fund shares at a weighted average price and discount of $23.84 and 11.73%, respectively. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the last US business day of the date of this report. Figures calculated using the dividend reinvestment criteria. 5Source: Mexican Stock Exchange 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings Before Interests, Taxes, Depreciation and Amortization. IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 4.59% 4.59% 4.59% Six months 4.69% 4.72% 4.80% One year 4.79% 4.86% 5.12% Long-term Bonds Three years 5.43% 5.37% 6.16% Five years N.A. 6.23% 6.81% Ten years 6.88% N.A. 8.09% 20 years 7.31% 7.79% 8.80% 30 years 7.38% 7.69% 9.08% Currency Market8 Exchange Rate(Ps/US$) Ps. 12.6453 Ps. 12.9409 Ps. 13.1917 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index9 (CPI) -0.03% 1.39% 3.69% V. Economic Comments. According to results of the monthly poll conducted at the end of July 2010 by Mexico’s Central Bank (Banxico), economic analysts of the private sector estimate that Mexico’s gross domestic product (GDP) will grow 4.52% and 3.62% during 2010 and 2011, respectively. The inflation rate is estimated by analysts to be 4.59% for 2010 and 3.90% for 2011. The exchange rate of the peso against the dollar is expected to end 2010 at Ps. 12.57 and at Ps. 12.82 towards the end of 2011, while the interest rate for the 28-day Cetes (Treasury Bills) is estimated to be 4.61% and 5.73% for the same periods. The complete results of this and past polls are available at Banxico’s website, located at www.banxico.org.mx. 7Monthly average of weekly auctions as published by Banco de México. N.A. means no auction for such instrument was scheduled for this month. 8Sources: Bloomberg and Banco de México 9Source: Banco de México VI. PORTFOLIO OF INVESTMENTS AS OF JULY 31, 2010 (UNAUDITED) Shares Held Percent of COMMON STOCK – 92.55% Value Net Assets Airports Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B 0.59% Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. Series B Beverages Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Grupo Modelo, S.A.B. de C.V. Series C Building Materials Cemex, S.A.B. de C.V. Series CPO Grupo Cementos de Chihuahua, S.A.B. de C.V. Chemical Products Mexichem, S.A.B. de C.V. Commercial Banks Banco Compartamos, S.A., Institución de Banca Múltiple Series O Construction and Infrastructure Empresas ICA, S.A.B. de C.V. Consumer Products Kimberly-Clark de México, S.A.B. de C.V. Series A Financial Groups Grupo Financiero Banorte, S.A.B. de C.V. Series O Food Grupo Bimbo, S.A.B. de C.V. Series A Health Care Genomma Lab Internacional, S.A.B. de C.V. Series B Holding Companies Alfa, S.A.B. de C.V. Series A Grupo Carso, S.A.B. de C.V. Series A1 Housing Urbi Desarrollos Urbanos, S.A.B. de C.V. Media Grupo Televisa, S.A.B. Series CPO Mining Grupo México, S.A.B. de C.V. Series B Industrias Peñoles, S.A.B. de C.V. Shares Held Percent of COMMON STOCK Value Net Assets Retail First Cash Financial Services, Inc. Grupo Comercial Chedraui, S.A.B. de C.V. Series B Wal-Mart de México, S.A.B. de C.V. Series V Steel Industrias CH, S.A.B. de C.V. Series B Stock Exchange Bolsa Mexicana de Valores, S.A.B. de C.V. Series A Telecommunications Services América Móvil, S.A.B. de C.V. Series L Total Common Stock 92.55% Securities SHORT-TERM SECURITIES - 6.95% Principal Amount Repurchase Agreements BBVA Bancomer, S.A., 4.35%, dated 07/30/10, due 08/02/10 repurchase price $21,269,729, collateralized by Bonos del Gobierno Federal. 5.88% Time Deposits Comerica Bank, 0.15%, dated 07/30/10, due 08/02/10 Total Short-Term Securities Total Investments Other Assets in Excess of Liabilities Net Assets Equivalent to $26.84 per share on 13,464,377 shares of capital stock outstanding 100.00% VII. The Mexico Fund, Inc. Charts VII. The Mexico Fund, Inc. Charts (continued)
